316 F.2d 928
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.Jack G. BUNCHER, d/b/a the Buncher Company, Respondent.
No. 13982.
United States Court of Appeals Third Circuit.
Argued May 6, 1963.Decided May 20, 1963.

Gary Green, N.L.R.B., Washington, D.C.  (Stuart Rothman, Gen. Counsel, Dominick L. Manoli, Assoc.  Gen. Counsel, Marcel, Mallet-Prevost, Asst. Gen. Counsel, Marion, Griffin, Attys., National Labor Relations Board, on the brief), for petitioner.
Ben Paul Jubelirer, Pittsburgh, Pa., for respondent.
Before McLAUGHLIN and FORMAN, Circuit Judges, and COOLAHAN, District judge.
PER CURIAM.


1
The National Labor Relations Board, from substantial evidence on the whole case, found that respondent had violated Section 8(a)(1) of the Act by interrogating his employees about their union membership and activity, threatening them with loss of work and offering them benefits in order to discourage such activity and directing them to join a union not of their own choosing; and (2) violated Section 8(a)(3) and (1) by discharging 13 employees because they had joined or assisted a union.


2
The Board's order of June 30, 1961, as amended by its clarifying order of September 22, 1961, recognizes that respondent's business operations were more efficient and the work load could be accomplished with a reduced work force.  Its order takes that situation into consideration and properly accommodates its reinstatement provisions in accordance with it.


3
The order of the Board will be enforced.  A proposed decree may be submitted.